Citation Nr: 1812702	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-02 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol use disorder.

2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Christine K. Clemons, Attorney


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

Regarding the claim for entitlement to TDIU, the Veteran has asserted that he has not worked as a result of his PTSD.  See January 2018 Brief in Lieu of Hearing.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board finds that the claim for a TDIU is part and parcel to the increased rating claim currently on appeal and has been listed on the title page.

In February 2011 and October 2014 VA examinations, the examiners indicated that the Veteran's alcohol use disorder was related/caused by his PTSD.  Accordingly, the Board has recharacterized the Veteran's claim for an increased rating for PTSD as indicated above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.   

2.  The Veteran's PTSD has not caused total occupational and social impairment and has not otherwise rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9434 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.340, 4.3, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  He has also requested to schedule a Board hearing, but has since withdrawn his request in correspondence dated January 2018.

The Board acknowledges the contention by the Veteran's attorney that the October 2014 VA examination is inadequate for evaluation purposes.  See January 2018 Brief in Lieu of Hearing.  Significantly, as will be discussed more fully below, the Board finds that the October 2014 VA examination lacks probative value and is thus inadequate for rating purposes.  However, despite the inadequacy of the October 2014 VA examination, the Board finds that the current VA and private medical evidence of record provides sufficient information to render a decision on the pending claims.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's PTSD, like all psychiatric disorders, is rated under the General Rating Formula for mental disorders.  Under the General Rating Formula, a 30 percent rating is assigned for a mental disorder that results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is warranted for a mental disorder that results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is warranted for a mental disorder that results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Importantly, evaluations under § 4.130 are symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  The Board notes however that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating and are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV). The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2017).  However, they are just one of many factors considered when determining a rating.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit-of-the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Factual Background

In April 2008, the Veteran underwent treatment for PTSD at a VA Medical Center (VAMC).  He demonstrated symptoms of severe emotional numbing, vigilance, intrusive thoughts, nightmares, severe insomnia, racing thoughts, anxiety, irritability, angry outbursts, difficulty concentrating, and increased startle response. 

From August 2010 to December 2010, the Veteran was treated for PTSD and exhibited such symptoms as depression, nightmares, social withdrawal, hypervigilance, aggression and irritability, increased startle response, frequent outbursts of anger.  He was assessed with GAF scores ranging from 50 to 60.  

In February 2011, the Veteran underwent a VA examination to evaluate the current severity of his PTSD.  The examiner indicated that the mental disorders of alcohol and substance abuse were superimposed to PTSD.  The examiner found symptoms of intrusive recollections of events, irritability, depression, social isolation, emotional numbing, and hyperarousal.  

In June and July 2014, the Veteran was evaluated by a private psychologist, Dr. T.T.  Upon evaluation, the psychologist documented symptoms of depression, antisocial tendencies, and extreme levels of bodily concern.  The Veteran demonstrated marked distress with depression and physical concerns, which manifested into mistrust, anxiousness, and avoidance symptoms.  The Veteran also demonstrated poor judgment and difficulty with relationships, and had difficulty coping with everyday life.  In a subsequent letter, Dr. T.T. indicated that the Veteran's residual dysfunction from PTSD rendered him with a diminished psychological capacity and caused him to be unemployable.  

In October 2014, the Veteran underwent another VA examination to assess the severity of his PTSD.  The examiner diagnosed the Veteran with PTSD and alcohol use disorder and determined that the symptoms of PTSD and alcohol use disorder could be distinguished from one another.  At the same time, the examiner found PTSD symptoms of markedly diminished interest or participation in significant activities, irritable behavior, angry outbursts, sleep disturbance, depression, suspiciousness, chronic daily alcohol use, and antisocial traits.  The examiner indicated that the occupational and social impairment caused by PTSD and alcohol use disorder could also be distinguished from one another.  In that regard, she found that PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  She also found that substance use and antisocial traits contributed to the majority of the Veteran's impairment, evidenced by the Veteran's relationships and work history. 

Most recently, in December 2017, the Veteran was assessed by a private psychotherapist, Dr. L.A.  After interviewing the Veteran and reviewing his claims file, she indicated that his symptoms were severe and more clearly approximated the criteria for a 70 percent rating; i.e., he has deficiencies in most areas such as work, school, family relations, judgment, and thinking or mood.  She indicated that his life was totally impacted by his PTSD as could be shown by his occupational and social difficulties, his mood swings, his anxiety, his constant anger and irritability, and his difficulties in adapting back to a civilian lifestyle.  Further, she stated that the Veteran was continually depressed and had impaired impulse control, which related to his constant loss of jobs and inability to get along with coworkers and bosses.  She assessed the Veteran with a GAF score of 55.  




Analysis - PTSD

The Veteran is currently assigned an initial disability rating of 30 percent for his service-connected PTSD.  However, the Veteran's attorney, by and on behalf of the Veteran, contends that he is entitled to at least a 70 percent rating.  See January 2018 Brief in Lieu of Hearing.  After a thorough review of the record and the legal criteria above, the Board agrees that a higher 70 percent rating is warranted for the entirety of the appeal period.  38 C.F.R. § 4.7.  

In relevant part, the evidence of record has demonstrated severe symptomatology consisting of intrusive recollections of events, irritability, depression, social isolation, emotional numbing, hyperarousal, poor judgment, difficulty coping with everyday life, markedly diminished interest or participation in significant activities, sleep disturbance, angry outbursts, suspiciousness, and chronic daily alcohol use.  Furthermore, as indicated by Dr. L.A., in her December 2017 report, these symptoms have caused significant occupational and social difficulties demonstrated by the Veteran's inability to get along with coworkers and bosses and constant loss of jobs.  In addition, the assigned GAF scores which range from 50 to 60 indicate severe to moderate symptomatology.  While such scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment indicative of a 70 percent disability rating.  See Mauerhan, 16 Vet. App. at 443.

The Board acknowledges the contentions by the Veteran's attorney that the October 2014 VA examination was inadequate, and agrees that the October 2014 VA examiner's report is unclear and self-contradictory.  In pertinent part, the examiner distinguished the Veteran's PTSD from his alcohol use disorder and discussed the occupational and social impairment due to PTSD separate from his alcohol use disorder.  However, the examiner also found that the Veteran's alcohol use disorder to be caused by his PTSD.  As such, the examiner should have discussed the overall occupational and social impairment due to both PTSD and alcohol use disorder.  Without such discussion, the October 2014 VA examiner's findings are entitled to little to no probative value.  
A higher 100 percent rating is not appropriate at any point during the appeal period.  Chiefly, the Veteran has not demonstrated total occupational and social impairment characterized by PTSD symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that, while the Veteran has demonstrated difficulty maintaining employment in previous jobs, the record shows that the Veteran was fired from two previous jobs for his inability to utilize a computer medical system and for sexual harassment.  Moreover, the record does not demonstrate symptomatology which would cause total occupational and social impairment.  Likewise, the evidence demonstrates that the Veteran had adequate cooperation, speech, appearance, thought process, thought content, and insight and, despite a poor relationship with his wife, he remained married.  See VAMC records.

In sum, after resolving any benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in equipoise as to whether an initial schedular rating of 70 percent is warranted for PTSD during the entirety of the appeal period.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  
The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The record indicates that the Veteran graduated from high school and then spent seven years from 1967 to 1974 in the U.S. Marine Corps as a radio operator.  In 1994 the Veteran returned to college.  Thereafter, he was employed as a respiratory therapist until 2012, when he was fired from a hospital.  Further, the record indicates that he has since retired from being a respiratory therapist. 

As previously stated, throughout the entirety of the appeal period, the Veteran's psychological evaluations have revealed severe symptomatology consisting of intrusive recollections of events, irritability, depression, social isolation, emotional numbing, hyperarousal, poor judgment, difficulty coping with everyday life, markedly diminished interest or participation in significant activities, sleep disturbance, angry outbursts, suspiciousness, and chronic daily alcohol use.  

Despite this demonstrated symptomatology, however, the evidence of record does not support a finding that the Veteran is unable to gain and maintain a substantially gainful occupation.  Largely, while the probative VA and private examinations above indicate that the Veteran's ability to work would be impacted by his service-connected PTSD, they do not indicate that the Veteran is unable to work due to his symptomatology.  

In reaching this conclusion, the Board has specifically considered and weighed the February 2015 unemployability opinion provided by Dr. T.T.  See February 2015 Third Party Correspondence.  Nevertheless, the Board accords this opinion little to no probative weight as it does not appear to be supported by the record.  In relevant part, Dr. T.T. rationalized that the Veteran's personality and unresolved treatment for PTSD hindered his work performance and rendered him unemployable due to diminished psychological capacity.  Dr. T.T. based this opinion on the Veteran's employment history.  Specifically, Dr. T.T. indicated that the Veteran lost his job at a VA Hospital due to his impaired ability to think; he lost his job at Mercy Hospital due to an inability to work productively; and he lost his most recent job at a hospital due to his aggressive attitude towards his superiors.  In contrast, however, the record documents the Veteran's reports of losing his job at a VA Hospital due to his difficulty with the VA's computerized medical system and losing his job at Mercy Hospital due to alleged sexual harassment.  Moreover, although it appears the Veteran lost his most recent job because of his PTSD symptomatology (i.e., aggressive attitude), the record does not show that he would be precluded from further employment.  Significantly, the Veteran indicated that he just "doesn't do well with the drama" of hospitals.  See May 2015 VAMC records.  Thus, despite some suggestion by Dr. T.T. that PTSD may make the Veteran unemployable, the evidence as a whole indicates that this is not the case, as there are many areas of employment (beyond hospitals work) that appear reasonably available to the Veteran, given his education and experience as a respiratory therapist.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

In considering whether a TDIU is warranted, the Board has also considered the Veteran's statements that his PTSD prevents him from working.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.  

In sum, the record does not reflect any work-related issues caused by his service-connected disabilities which would warrant a finding that he is unable to obtain and maintain substantially gainful employment.  Accordingly, as the preponderance of the evidence is against a finding of a TDIU, there is no reasonable doubt to be resolved in the Veteran's favor and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial 70 percent rating for PTSD, but no higher, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a TDIU is denied. 




______________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


